Title: An Infallible Method to Restore Peace and Harmony, 8 September 1773
From: Franklin, Benjamin
To: 


Franklin had long believed that the method outlined here offered the best hope of reconciliation, but he had never before formulated his belief so concretely or expressed it so publicly. His decision to do so at this point may have been related to his recent discovery that the Massachusetts House and Council, speaking for the province, had taken the same position in their letter of June 29 to Lord Dartmouth.
 
To the Printer of the Public Advertiser.
Permit me, Sir, to communicate to the Ministry, thro’ the Channel of your Paper, an infallible Method (and but one) to silence the Clamours of the Americans; to restore Peace and Harmony between the Colonies and the Mother Country; to regain the Affections of the most loyal, and I will venture to say the most virtuous of his Majesty’s Subjects, whose Assistance may one Day be necessary to preserve that Freedom, which is the Glory and Happiness of the English Nation, and without which, from the Luxury and Effeminacy which at present reigns so universally among us, is in imminent Danger of being lost forever. The Method is plain and easy: Place the Americans in the same Individual Situation they were in before that di[aboli]cal, unconstitutional, oppressive Revenue Act was formed and endeavoured to be carried into Execution by Mr. Grenville; repeal the odious Tax on Tea; supersede the Board of Commissioners; let the Governors and Judges be appointed by the Crown, and paid by the People as usual; recall the Troops, except what are absolutely necessary for the Preservation of the new-acquired Provinces; in fine, put every Thing on its ancient Footing. The Plea of its being dishonourable to give up a Point once determined upon, is vain and nugatory: The Instances are innumerable of Repeals of Acts of Parliament, which, when passed, were thought wise and necessary. The Stamp Duty for America is a recent Instance in point. Acts of Prerogative are surely not more sacred than Acts of Parliament. I insist upon it, that nothing would redound so much to the Honour of Administration, nothing would convince Mankind that the Intentions of Government are just and equitable, equal to the little Sacrifice of Vanity and the Pride of Power to the general Welfare of the British Empire. It is asserted, that there are Emissaries from France, who endeavour to foment the Difference between Great Britain and her Colonies. Disappoint this subtle and perfidious Nation. I will venture to prophecy, that notwithstanding this little Breach, the Connexion will be as strong, perhaps stronger than ever.
It was always the Boast of the Americans, that they could claim their Original from the Kingdom of Great Britain, and their Joy upon being re-admitted to all the Privileges of Englishmen will operate as a new Cement to a grateful and generous People, which will for ever ensure their future Loyalty and Obedience.
The above is the sincere Opinion of
A Well-Wisher to Great Britain and her Colonies.
